DETAILED ACTION
Notice of Allowance
1.	This Notice of Allowance is in response to Applicant’s Remarks and Amendments filed on 11/10/2021 and Examiner Amendment below cancelling claims 19-21. Originally filed claims 1-14, 16-18, and 22-24 are hereby allowed for the reasons stated below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rose Moller-Jacobs on 2-18/2022.
The application has been amended as follows: 
1. (previously presented) An inventory management server comprising:
at least one processor; and 
at least one memory including computer program code configured to cause the inventory management server to: 
receive, from a financial switching server of a payment network, tracking data assigned to a product stocked at a merchant inventory associated with a merchant, wherein the tracking data is transmitted over the payment network by the merchant via a merchant terminal that is in communication with the financial switching server of the payment network in a pre-authorization request message generated prior to a purchase authorization request message being generated, the tracking data including a bank identification number (BIN) reserved for the inventory management server, the BIN identifying the inventory management server to the financial switching server for routing of the pre-authorization message to the inventory management server; 
interrogate a mapping table containing product data associated with tracking data information for a presence of the received tracking data; 
update an inventory database of the product stocked at the merchant inventory in response to detection of the presence of the received tracking data; and
transmit, to the merchant terminal over the payment network in response to the pre-authorization request message, acknowledgement data indicative of the inventory database update.  

2. (previously presented) The inventory management server according to claim 1, wherein the inventory management server is further configured to: 

flag for replenishment of the product stocked at the merchant inventory upon the product quantity falling below the threshold level.  

3. (previously presented) The inventory management server according to claim 1, wherein the inventory management server is further configured to: 
ascertain that the received tracking data is accompanied with data belonging to a range reserved for the received tracking data.  

4. (previously presented) The inventory management server according to claim 1, wherein the mapping table further contains merchant identification information linked to each set of the product data to the tracking data information, and wherein the inventory management server is further configured to: 
detect merchant data identifying the merchant from which the tracking data is transmitted, the merchant data being received with the tracking data; and 
ascertain, before updating the inventory database, a set of the product data to the tracking data information that matches the received tracking data, the set of the product data linked to the merchant identification information that tallies with the received merchant data.  

5. (previously presented) The inventory management server according to claim 1, wherein the mapping table is configured to: 
receive, from one or more suppliers of the product, data on the product and its assigned tracking data; and map the data to the assigned tracking data.  

6. (previously presented) The inventory management server according to claim 1, wherein the inventory management server is further configured to: 
generate the tracking data; and write the tracking data into a machine-readable tracking component for packaging with the product.  



8. (previously presented) The inventory management server according to claim 6, wherein the inventory management server is further configured to embed the product data into the machine-readable tracking component.  

9. (previously presented) The inventory management server according to claim 8, wherein at least one of the generation of the tracking data, the writing of the tracking data into the machine-readable tracking component, and the embedding of the product data into the machine-readable tracking component is performed by an issuer of the machine-readable tracking component.  

10. (previously presented) The inventory management server according to claim 2, wherein the inventory management server is further configured to: 
initiate a transaction sequence to bill the merchant for the replenishment of the product stocked.  

11. (previously presented) The inventory management server according to claim 1, wherein at least one of the mapping table and the inventory database is externally hosted.  

12. (previously presented) The inventory management server according to claim 1, wherein the inventory management server is hosted by a supplier of the product to the merchant.  

13. (previously presented) The inventory management server according to claim 1, wherein the inventory management server is hosted by a facilitator in communication with the merchant and a supplier of the product to the merchant.  

14. (previously presented) The inventory management server according to claim 2, wherein to flag for replenishment of the product stocked, the inventory management server is configured to flag for replenishment to effect resupply of the product at the merchant.  

15. (cancelled)  


16. (previously presented) The inventory management server according to claim 6, wherein the tracking data comprises at least one of a PAN tagged with the product, a value derived from the PAN, and a separate value encoded into the machine-readable tracking component.  

17. (previously presented) The inventory management server according to claim 16, wherein the PAN is obtained from the machine-readable tracking component packaged with the product.  

18. (previously presented) A non-transitory computer readable medium having stored thereon an application, which when executed by an inventory management server, causes the inventory management server to perform steps comprising: 
receiving, from a financial switching server of a payment network, tracking data assigned to a product stocked at a merchant inventory associated with a merchant, wherein the tracking data is transmitted over the payment network by the merchant via a merchant terminal that is in communication with the financial switching server of the payment network in a pre- authorization request message generated prior to a purchase authorization request message being generated, the tracking data including a bank identification number (BIN) reserved for the inventory management server, the BIN identifying the inventory management server to the financial switching server for routing of the pre-authorization message to the inventory management server; 
interrogating a mapping table containing product data associated with tracking data information for a presence of the received tracking data; 
updating an inventory database of the product stocked at the merchant inventory in response to detection of the presence of the received tracking data; and 
transmitting, to the merchant terminal over the payment network in response to the pre-authorization request message, acknowledgement data indicative of the inventory database update.  



22. (previously presented) A method for facilitating inventory management, the method comprising: 
receiving, from a financial switching server of a payment network, tracking data assigned to a product stocked at a merchant inventory associated with a merchant, wherein the tracking data is transmitted over the payment network by the merchant via a merchant terminal that is in communication with the financial switching server of the payment network in a pre- authorization request message generated prior to a purchase authorization request message being generated, the tracking data including a bank identification number (BIN) reserved for the inventory management server, the BIN identifying the inventory management server to the financial switching server for routing of the pre-authorization message to the inventory management server; 
interrogating a mapping table containing product data associated with tracking data information for a presence of the received tracking data; 
updating an inventory database of the product stocked at the merchant inventory in response to detection of the presence of the received tracking data; and 
transmitting, to the merchant terminal over the payment network in response to the pre-authorization request message, acknowledgement data indicative of the inventory database update.  

23. (previously presented) The method according to claim 22, wherein the tracking data comprises at least one of a PAN tagged with the product and a value derived from the PAN.  

24. (previously presented) The method according to claim 23, wherein the PAN is obtained from a machine-readable tracking component packaged with the product.

Allowable Subject Matter – Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Applicant has amended the claims to overcome the prior art of the 35 USC 103 rejection by including:
An inventory management server comprising:
at least one processor; and 
at least one memory including computer program code configured to cause the inventory management server to: 
receive, from a financial switching server of a payment network, tracking data assigned to a product stocked at a merchant inventory associated with a merchant, wherein the tracking data is transmitted over the payment network by the merchant via a merchant terminal that is in communication with the financial switching server of the payment network in a pre-authorization request message generated prior to a purchase authorization request message being generated, the tracking data including a bank identification number (BIN) reserved for the inventory management server, the BIN identifying the inventory management server to the financial switching server for routing of the pre-authorization message to the inventory management server; 
interrogate a mapping table containing product data associated with tracking data information for a presence of the received tracking data; 
update an inventory database of the product stocked at the merchant inventory in response to detection of the presence of the received tracking data; and
transmit, to the merchant terminal over the payment network in response to the pre-authorization request message, acknowledgement data indicative of the inventory database update.  
The reason for allowance of claims 1-14, 16-18, and 22-24 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. In Remarks (11/10/2021), Applicant clarifies the disclosure and interpretation of the use of BIN. Further, Applicant argues that the nearest art, Brooks US 2014/007681, Bernstein US 2009/0177563, Chin US 2012/0278205, Templeton US 2011/0313926, does not teach the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov

/PETER LUDWIG/Primary Examiner, Art Unit 3687